                                           Case 4:21-cv-06062-HSG Document 7 Filed 09/13/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     In re LINDA A. ROVAI,                             Case No. 21-cv-06062-HSG
                                   8                                                       ORDER OF DISMISSAL
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13          On or about August 5, 2021, Petitioner filed this pro se petition for a “non-statutory federal

                                  14   writ of habeas corpus.” Dkt. No. 1. That same day, the Clerk of the Court informed Petitioner

                                  15   that this action was deficient because she had not submitted an in forma pauperis application or

                                  16   paid the filing fee. Dkt. No. 2. The Court provided Petitioner with a blank in forma pauperis

                                  17   application and a postage-paid return envelope. Dkt. No. 2. Petitioner was instructed to respond

                                  18   within twenty-eight days of the date of the order. Id. The deadline has passed, and Petitioner has

                                  19   not submitted the required documents. The Court therefore DISMISSES this action without

                                  20   prejudice. Because this dismissal is without prejudice, Petitioner may move to reopen the action.

                                  21   Any such motion must contain either the full filing fee or a complete in forma pauperis

                                  22   application.

                                  23          IT IS SO ORDERED.

                                  24   Dated: September 13, 2021

                                  25                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                  26                                                   United States District Judge
                                  27

                                  28
